Campbell, C. J.,
delivered the opinion of the court.
The subject of controversyis six bales of cotton produced on the land of appellant, leased from him by the appellee, and seized under an attachment sued out by the appellant. The cotton was replevied by the appellee, who exhibited his declaration, which was answered by-the appellant, who justified the seizure by virtue of his claim for rent and advances for supplies as set forth in his avowry This was pleaded to by the appellee, who, in his fourth plea, averred that said cotton had been, removed from the leased premises more than thirty days before the issuance of the attachment and more than that time after the indebtedness became due, and was not seized on the leased premises; and in his sixth plea the appellee set up as a bar the fact that the cotton, when seized, was not on the leased premises, but had been removed therefrom. The demurrer of the appellant to these pleas was overruled, and *216judgment final was rendered against him on bis refusal to plead over to the sixth plea, and this appears to be the real ground of complaint. The question, therefore, is whether the fact that cotton produced on the leased premises had been removed therefrom, and was not found thereon by the officer, could be lawfully seized elsewhere under the attachment, and whether, if the cotton had been removed from the leased premises, on which it was produced, thirty days prior to the attachment, and thirty days after the claim became due, it could still be seized.
The cotton produced on the leased premises was subject to a lien to secure the payment of the rent and advances for supplies (Code 1880, sect. 1301,) and l’emoval from the leased premises did not defeat the lien or the right to pursue it and seize it to enforce the lien. There is a distinction between the agricultural products of the leased premises and other goods and chattels of the tenant. The statute creates a lien on the former, and gives the attachment to enforce it, while only a right to seize the latter is conferred. Goods and chattels of the tenant, other than agricultural products of the leased premises, are not subject to a lien for rent or advances for supplies, and they can be seized only on the premises, or off of them within the time prescribed by statute : but this limitation of time or place is not applicable to the agricultural products of the leased premises on which the landloi’d has a lien, with the right to enforce it by seizure, under attachment where-ever and whenever found.
It is not true that to authorize seizure of goods and chattels off of the leased premises, within thirty days after their removal, as provided by sect. 1306 of the Code of 1880, the affidavit for attachment must state that the goods had been removed. This section was not intended to give a cause for attachment, but to change the common-law rule which prohibited a distress of goods at any other place than the leased premises. Sects. 1301,1304, and 1305, of the Code, prescribe the grounds or causes for attachment, and the forms given in *217sects. 1345, 1347, and 1348, have reference to these several sections respectively.
Judgment reversed, demurrer to fourth and sixth pleas sustained, and cause remanded for further proceedings.